DETAILED ACTION
This action is in response to Applicant’s response submitted October 14, 2021.  Claims 12-22 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.
Claim Rejections
Regarding Claim 22, line 17, it is not clear what is meant by the language “in light of.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, Claim 12 is rejected since it is not clear what is meant by the language “if” and “takes effect” recited in lines 10 and 12, respectively.  Additionally, it is not clear what is meant by the language “position determination” recited in the last line.
Claim 20 is rejected since it is not clear what is meant by the language “if” and “takes effect” recited in lines 13 and 14, respectively.  Additionally, it is not clear what is meant by the language “position determination” recited in the last line.
Claim 21 is rejected since it is not clear what is meant by the language “if” and “takes effect” recited in lines 12 and 13, respectively.  Additionally, it is not clear what is meant by the language “position determination” recited in the last line.
Claim 22 is rejected since it is not clear what is meant by the language “if” and “takes effect” recited in lines 12 and 13, respectively.  Additionally, it is not clear what is meant by the language “position determination” recited in the last line.  
Response to Arguments
Applicants’ arguments submitted October 14, 2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made, as discussed above.  
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is (313) 446-6518.  The examiner can normally be reached 12-9 EST PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.   
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833